DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 11/09/2021. Claims 1-14, 17-18. 21-24 were pending. Claims 1, 8, 11, 17 were amended. Claims 15-16, 19-20 were cancelled. Claims 21-24 were new claims.
Response to Arguments
4.	The applicants cancelled claims 19-20 rendered the previous ground of rejection under 35 U.S.C 112(b) moot.
	Regarding to the rejection of claim 1, the applicants stated “Applicant respectfully submits that the cited portions and proposed combination of the applied references, Yieh and Su, are not understood to disclose or teach all of the features of independent claim 1, particularly with respect to at least the features “the anti-reflective coating forms to different thicknesses over the first region, including over the first trench, and the second region, including over the second trench and ... the first trench and the second trench are completely filled with the anti-reflective coating that extends over the first and second trenches with the different thicknesses” and “directionally etching the anti-reflective coating to a same height within the features of the first region and within the features of the second region, wherein the directionally etching comprises directing etch ions at an angle to the substrate... no deposition of the anti-reflective coating is performed after the directionally etching.”  The applicant’s argument is persuasive.  Thus, the examiner withdraw the previous ground of rejection of claim 1 under 35 U.S.C 103.
	Regarding to claim 11, the applicants stated “Applicant respectfully submits that the cited portions and proposed combination of the applied references, Yieh and Su, are not understood to disclose or teach all of the features of independent claim 11, particularly with respect to at least the features “a thickness of the coating layer over the first region, including over the first trench, is different from a thickness of the coating layer over the second region, including over the second trench, and wherein the first trench and the second trench are filled with the coating layer that extends over the first and second trenches with the different thicknesses” and “directionally etching the coating layer such that a thickness of an after-etched coating layer in the first region is equal to a thickness of an after-etched coating layer in the second region... no deposition of the coating layer is performed after the directionally etching.” 
Accordingly, the cited portions and proposed combination of the applied references, Yieh and Su, are not understood to disclose or teach each and every feature of independent claim 11, which is believed to be in condition for allowance. Reconsideration and withdrawal of the rejection of independent claim 11 is respectfully requested.”  The applicant’s argument is persuasive.  Thus, the examiner withdraw the previous ground of rejection of claim 11 under 35 U.S.C 103.
Claim 17 is amended to incorporate limitation similar to the limitation of independent claims 1 and 10.  Thus, claim 17 is allowable for the similar reason of allowable claims 1 and 10.

Allowable Subject Matter
5.	Claims 1-14, 17-18, 21-24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-10, the cited prior arts fail to disclose or suggest 
depositing an anti-reflective coating over a substrate, the substrate comprising a first region having a plurality of features including a first trench and a second region having a plurality of features including a second trench, wherein the anti-reflective coating forms to different thicknesses over the first region, including over the first trench, and the second region and, including over the second trench, and wherein the first trench and the second trench are completely filled with the anti-reflective coating that extends over the first and second trenches with the different thicknesses; and
directionally etching the anti-reflective coating to a same height within the features of the first region and within the features of the second region, wherein the directionally etching comprises directing etch ions at an angle to the substrate, wherein no deposition of the anti- reflective coating is performed after the directionally etching in combination with all other limitations in the claims.

forming a coating layer over the underlying structure, wherein a thickness of the coating layer over the first region, including over the first trench, is different from a thickness of the coating layer over the second region, including over the second trench, and wherein the first trench and the second trench are completely filled with the coating layer that extends over the first and second trenches with the different thicknesses; and
directionally etching the coating layer such that a thickness of an after-etched coating layer in the first region is equal to a thickness of an after-etched coating layer in the second region, wherein no deposition of the coating layer is performed after the directionally etching in combination with all other limitations in the claims.
Regarding to claims 17-18, 21-22, the cited prior arts fail to disclose or suggest etching back a material deposited over a substrate, the substrate comprising a first region having a plurality of features including a first trench and having a second region having a plurality of features including a second trench, wherein the first trench and the second trench are completely filled with the material, and wherein a thickness of the deposited material over the first region, including over the first trench, is different from a thickness of the deposited material over the second region, including over the second trench; and
directionally etching the material to a same height within the features of the first region and the features of the second region, wherein the directionally etching comprises directing etch ions at an angle to the substrate, wherein no deposition of the material is performed after the directionally etching in combination with all other limitations in the claims

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713